             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

NICO DIMITRIES RANSOM
#272911                                                              PLAINTIFF

v.                   No. 3:18-cv-162-DPM-BD

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                     DEFENDANTS

                              ORDER
     Unopposed partial recommendation, NQ 6, adopted.                FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes). Ransom's claims
against the Craighead County Detention Center are dismissed with
prejudice.
     So Ordered.

                                                           {/
                                     D .P. Marshall Jr.
                                     United States District Judge

                                       I7   Oc:/-ok.t,,._ fl.O I 8
